DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The arguments and amendments filed 6/14/2021 have been received and fully considered.  Claims 1-29 are pending.  Claims 1, 2, 4-7, 9-11, 13-15 and 23-29 are amended.  Claims 1-29 are now under consideration.
The previous drawing objections are withdrawn.  The previous 112 rejections are withdrawn.

Response to Arguments
Regarding applicant’s argument that Poe fails to disclose the baffle directing a portion of the oxidant past an inner portion of a wall whose external portion faces the furnace but instead directs the oxidant fuel mixture radially, the examiner notes that while the baffle does direct a portion radially a portion will still be directed all the way to the end of the passage and bounce off of 38, which is partly the reason 38 is curved to direct any oxidant/fuel that reaches that point radially.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “a secondary cooperating baffle” which appears to do the same job as the baffle in claim 1, namely allowing air/oxidant to flow over the internal portion of the wall.  Thus the “secondary cooperating baffle” appears to be the same as the baffle in claim 1.  If not this would seem to be new matter as the drawing and the specification do not discuss two separate baffles directing the air.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Poe alone (US PG Pub. No. 2002/0015932).
Regarding claim 1:
	Poe teaches a burner configured to operate at a service temperature of not less than about 1200 degrees C for a cracking furnace operating with walls at 
	Poe fails to disclose the burner is metallic and the flow passage is metallic, however Poe does not describe the material of the burner and it is likely if not inherent to the high temperatures experienced by furnaces for the burner and flow passage to be stainless steel, furthermore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the material be stainless steel because utilizing a known material for a suitable purpose is merely a design choice, see MPEP 2144.07.

Claims 2-5 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Poe in view of Marigowda et al (U PG Pub. No. 2013/0115564).
Regarding claim 2:
	Poe modified above teaches all of the above except one or more arrays of heat convective surfaces that are ribs that define at least one continuous series 
	Marigowda teaches a burner similar to Poe including one or more arrays of heat convective surfaces that are ribs (208) that define at least one continuous series of parallel channels at least on the internal surface (see figure 2 where 200 is the nozzle tip) of the portions of the burner exposed to a furnace. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Poe with the teachings of Marigowda to include heat convective surfaces in order to prevent the nozzle tip from overheating (see at least paragraph 1 of Marigowda).

Regarding claim 3:
	Poe modified above teaches the channels have a height to width ratio from 0.1 to 2 (see paragraph 16 of Marigowda as modified above where one having ordinary skill in the art would know how to vary the width and height of the channels as needed). 

Regarding claim 4:
	Poe modified above teaches a metallic fuel line (60) terminates proximate the external front surface for said flow passage (see at least figure 7) from 25 to 75% of the height of the front of the flow passage (it would appear to be within this range however to the extent applicant is not satisfied it would have been obvious to one having ordinary skill in the art before the effective filing date of the 

Regarding claim 5:
	Poe modified above teaches all of the above except said flow passage has a thickness from 4 to 25 mm, however the examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the metallic surface be within this range since this is a result effective variable and differing how thick the surface is will differ the protection provided to the burner and would be within the level of one having ordinary skill in the art to determine.

Regarding claim 29:
	Poe modified above teaches an elongated tubular body (40), having an inlet for fuel (by 42), an annular primary air duct (34) concentric with the tubular body, an exit from the tubular body comprising one or more guide vanes (18), a secondary air source (see paragraph 17) and the baffle (84) concentric with the tubular body cooperating with the wall (38) whose external surface is exposed to the cracking furnace so that air flows over the guide and across the internal surface of the wall.

Allowable Subject Matter
Claims 6 and 13 and their respective dependents are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zink et al (US Patent No. 3,684,424) - directing secondary air with a baffle to the burner block.
Mosiewicz (US PG Pub. No. 2009/0075223) - directing secondary air with a baffle (54) to an internal portion of a metal plate (50) whose external portion is exposed to a furnace.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762